Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-13 are pending in this Office Action.


Information Disclosure Statement (IDS)

The IDS submitted 4/17/2021 has been considered.

Objection
Claim 11 is objected due to the following claim ending with a “;” punctuation mark rather than a “.” , Applicant is requested to correct the punctuation mark.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 12,3,5,6,9,10 and 13 are rejected under 35 U.S.C 103 as being patentable over YOUNGKEE JUNG,"Smartphone-based colorimetric analysis for detection of saliva alcohol concentration",11/1/2015,Vol. 54, No. 31,Applied Optics,Pages 9183-9188 in view of Ozcan et al. (USPUB 20160327473).

As per claim 1, Jungkee Jung  teaches A method for evaluating the suitability of a mobile device having a camera for performing an analytical measurement based on a color formation reaction ( Page 9184, Col. 1- Fig. 1 , 2. MATERIALS AND METHODS-A. Device Design, Col. 2 – B. Colorimetric Analysis) , the method comprising: a) providing the mobile device ( Fig. 1 – smartphone) ; b) providing an object having a reference color field (Page 9185- Table 1. – Reference Color Samples,  Page 9188- Col. 2 – “1. Colorimetric Experiment without the Attachment To access the variability and need of the optical attachment, we measure the colorimetric response from reference alcohol color samples using the Galaxy S4 smartphone on two different locations. Reference color pads were obtained from the manufacturer’s sample pouch where uses are asked to visually compare the color change…”) ; c) taking an image of at least part of the reference color field using the camera ( Page 9187- Col. 2- Fig. 7, Page 9188, Col. 2- “…virtually any colorimetric method that uses a color change as the transducing mechanisms. Because the camera images and imported algorithms are the basis for the decision-making, there is an opportunity to increase sensitivity beyond the current visual inspection methods in many tests….”) ; f) performing a histogram analysis on a distribution of the color coordinates of the pixels ( Page 9184, Col. 2 – B. Colorimetric Analysis- “…Quantitative analyses and optimized performance were obtained by averaging the spatial intensity of each color channel when plotted against alcohol concentrations. For comparison, performance of the histogram analysis was also conducted, which used the average pixel count of the seven experiment sets ranging from 0–255 with a bin size of 5.”)  and deriving a width of a color peak within the distribution from the histogram analysis ( Page 9185, Col. 2 – “…lines 6- 29) ; and g) comparing the width with a threshold value to thereby determine suitability of the mobile device for performing the analytical measurement based on the color formation reaction ( Page 9187- Col. 1 – “…the user inputs the average and standard deviation of each concentration, and it compares the colorimetric analysis results to the calibration data….” And Page 9188- Col. 2 - 1. Colorimetric Experiment without the Attachment) .  
	Jungkee Jung does not explicitly teach  d) determining a region of interest (ROI) within the image; e) determining color coordinates of pixels of the image within the ROI;
	However, within analogous art, Ozcan et al. teaches d) determining a region of interest (ROI) within the image ( FIG. 3 – (1300) and Paragraph [0055]) ; e) determining color coordinates of pixels of the image within the ROI ( Paragraph [0064]- “…The centroids of each rectangular aperture are automatically localized by a detection algorithm and a rectangular region of interest (ROI, 400.times.300 pixels) around each of these four centroids is then used to calculate the averaged transmission signal for each ROI, yielding RC, RS, GC and GS signals.  Note that RC and RS are calculated using the Red channel image whereas GC and GS are calculated using the Green channel image,…”) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of Ozcan et al.  within the modified teaching of the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung  because the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al. provides a system and method for implementing the detection of chemical substance level with portable device such as a mobile device. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al.  within the modified teaching of the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung for implementation a system and method for the detection of chemical substance level with portable device such as a mobile device.

As per claim 2, Combination of Jungkee Jung and Ozcan et al. teach claim 1, 
Jungkee Jung  teaches  further comprising adjusting a color scale of the mobile device for the analytical measurement ( Color analysis within the mobile device taught within  Page 9184, Col. 2- B. Colorimetric Analysis – “Colorimetric analysis was performed on all smartphone image … color scheme for the CMOS sensor .. Color channels were separated …”).

As per claim 3, Combination of Jungkee Jung and Ozcan et al. teach claim 1,
Jungkee Jung  teaches wherein the histogram analysis comprises determining at least one color coordinate of at least one center of at least one color peak within the distribution of color coordinates ( Page 9185, Col. 2 – “…color distribution, color histograms are analyzed. A histogram is plotted for each channel … the red channel peak … between adjacent peak values…Based on the color analysis, histogram methods…”) .  

As per claim 5, Combination of Jungkee Jung and Ozcan et al. teach claim 1,
Jungkee Jung  teaches wherein step c) comprises providing visual guidance for a user to position the mobile device relative to the object( Page 9184, Col. 2- “designed to secure and repeatedly position samples at the same lateral (XY ) and vertical (Z) position from the camera lens….” And Page 9188, Col. 2 – “…of the color from CMOS was
different when smartphone cameras were imaged in a different position or angle from the samples….” ) .  

As per claim 6, Combination of Jungkee Jung and Ozcan et al. teach claim 1,
Jungkee Jung A method for performing an analytical measurement based on a color formation reaction by using a mobile device having a camera( Page 9184, Col. 1- Fig. 1 , 2. MATERIALS AND METHODS-A. Device Design, Col. 2 – B. Colorimetric Analysis),
 	Jungkee Jung  does not explicitly teach method comprising: and when the mobile device is determined unsuitable for performing the analytical measurement, aborting the method.  
	However within analogous art, Nichol et al. teaches method comprising: and when the mobile device is determined unsuitable for performing the analytical measurement, aborting the method( Paragraph [0050]- “…the application disables all automatic camera settings (focus, shutter speed, exposure, etc.) again using documented API calls in process 502.  Once automatic control is disabled, the application, via API calls, sets the exposure duration, and other settings chosen to allow for clear,…”) .  

As per claim 9, Combination of Jungkee Jung and Ozcan et al. teach claim 1,
Within analogous art, Hsiao teaches A non-transitory computer-readable medium having stored thereon computer- executable instructions ( Paragraphs [0018] and [0037]) . 

As per claim 10, Jungkee Jung  teaches A mobile device for performing an analytical measurement based on a color formation reaction ( Page 9184, Col. 1- Fig. 1 , 2. MATERIALS AND METHODS-A. Device Design, Col. 2 – B. Colorimetric Analysis) , the mobile device having a camera and being configured for performing a self-suitability evaluation ( Page 9184, Col. 1- Fig. 1 , Col.2 – B. Colorimetric Analysis) by using the following steps: taking an image of at least part of a reference color field on an object by using the camera ( Page 9187- Col. 2- Fig. 7, Page 9188, Col. 2- “…virtually any colorimetric method that uses a color change as the transducing mechanisms. Because the camera images and imported algorithms are the basis for the decision-making, there is an opportunity to increase sensitivity beyond the current visual inspection methods in many tests….”) ; and deriving color resolution information by using the image ( Page 9185, Col. 2 – “…lines 6- 29) ,
	Jungkee Jung does not explicitly teach wherein the color resolution information includes one or more numerical values that quantify the capability of resolving two or more colors.  
	However, within analogous art, Ozcan et al. teaches wherein the color resolution information includes one or more numerical values that quantify the capability of resolving two or more colors ( Paragraph [0043-0045]).
	One of ordinary skill in the art would have been motivated to combine the teaching of Ozcan et al.  within the modified teaching of the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung  because the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al. provides a system and method for implementing the detection of chemical substance level with portable device such as a mobile device. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al.  within the modified teaching of the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung for implementation a system and method for the detection of chemical substance level with portable device such as a mobile device.

As per claim 13, Combination of Jungkee Jung and Ozcan et al. teach claim 10,
Within analogous art, Jungkee Jung  teaches an object having a reference color field ( Page 9188- Col. 2- 1. Colorimetric Experiment without the Attachment) ; and a test element having a test chemical capable of a color formation reaction ( Page 9184, Col. 2- “…The concomitant blue-green color change is proportional to alcohol concentration on the test strip….” And Page 9187- Col. 1-4. DISCUSSION) .  

2.	Claim 11 is rejected under 35 U.S.C 103 as being patentable over YOUNGKEE JUNG,"Smartphone-based colorimetric analysis for detection of saliva alcohol concentration",11/1/2015,Vol. 54, No. 31,Applied Optics,Pages 9183-9188 in view of Ozcan et al. (USPUB 20160327473)  in further view of Nichol et al. (USPUB 20170228892).

As per claim 11, Combination of Jungkee Jung and Ozcan et al. teach claim 10,
Jungkee Jung the mobile device further being configured for performing at least one analytical measurement based on a color formation reaction by using the following steps ( Page 9184, Col. 1- Fig. 1 , 2. MATERIALS AND METHODS-A. Device Design, Col. 2 – B. Colorimetric Analysis): evaluating the suitability of the mobile device based on the color resolution information( Page 9184, Col. 1- Fig. 1 , Col.2 – B. Colorimetric Analysis)  ;
 	Jungkee Jung  does not explicitly teach when the color resolution information indicates that the mobile device is unsuited for performing the analytical measurement, aborting the analytical measurement;  
	However within analogous art, Nichol et al. teaches and when the color resolution information indicates that the mobile device is unsuited for performing the analytical measurement, aborting the analytical measurement( Paragraph [0050]- “…the application disables all automatic camera settings (focus, shutter speed, exposure, etc.) again using documented API calls in process 502.  Once automatic control is disabled, the application, via API calls, sets the exposure duration, and other settings chosen to allow for clear,…”);
	One of ordinary skill in the art would have been motivated to combine the teaching of Nichol et al. within the combined  modified teaching of the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al.  and  the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung because the Apparatus and Method for Formulation and Dispensing of  Visually Customized Cosmetics mentioned by Nichol et al. provides a system and method for implementing  the comparing of RGB color received from the mobile device and the reference color stored within the memory ( Paragraph [0006]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Apparatus and Method for Formulation and Dispensing of  Visually Customized Cosmetics mentioned by Nichol et al.   within the combined  modified teaching of the Method and device for detection and spatial mapping of mercury concentration in water samples mentioned by Ozcan et al.  and  the Smartphone-based colorimetric analysis for detection of saliva alcohol concentration mentioned by Jungkee Jung for implementation a system and method for the comparing of RGB color received from the mobile device and the reference color stored within the memory ( Paragraph [0006]).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Examiner’s Notes

3.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (mobile phone base chemical analysis of material with color formation reaction, color analysis of image from mobile camera etc.).

1)	Minye Yang,"A smartphone-based quantitative detection platform of mycotoxins based on multiple-color upconversion nanoparticles,"2nd  August 2018,Nanoscale,ROYAL SOCIETY OF CHEMISTRY,2018,Pages 15865-15870

2) 	Anıl˙Incel,"Smart phone assisted detection and quantification of cyanide indrinking water by paper based sensing platform,"10 June 2017,Sensors and Actuators B: Chemical,252 (2017),ScienceDirect,Pages 886-887,890-891



Allowable Subject Matter

4.          Claims 4,7,8 and 12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 4 , prior art of record does not teach or suggest the limitation mentioned within claim 4  : “…the object has at least two reference color fields having different colors, the method further comprising: determining at least two color peaks corresponding to the at least two different colors; determining a distance between the centers of the at least two color peaks; and   determining a calibration factor for color rescaling based on a ratio of the distance between the centers of the at least two color peaks and an expected distance between the centers of the at least two color peaks.” 

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7 : “…when the mobile device is determined unsuitable for performing the analytical measurement performing at least one of: informing a user of the mobile device of the unsuitability of the mobile device for performing the analytical measurement, and blocking future attempts to perform the analytical measurement by using the mobile device.”

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8  : “…a. applying a sample to a test element having a test chemical capable of a color formation reaction; b taking an image of at least part of the test element by using the camera; 
c. evaluating the image and deriving analytical information therefrom.”


As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12  : “…performing the analytical measurement, comprising the following steps: a. taking an image of at least part of a test element by using the camera, the test element having a test chemical capable of a color formation reaction and having applied thereto at least one sample;   b. evaluating the image and deriving analytical information therefrom.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637